Opinion by
Trexler, J.,
The question arises ,under a bill for an injunction to prevent the Pittsburgh Railways Company from charging a greater rate of fare than five cents on cars running through the borough and from the borough to the City of ■ Pittsburgh, upon the allegation that the consent of the borough to the construction of the road was given upon the express condition that the rate of fare should not be more than five cents. The lower court, upon demurrer, dismissed the bill at the cost of the plaintiff, the reason assigned being that the court had no jurisdiction in the premises but that the whole question as to whether the rates could be raised by permission of the Public Service Commission without the consent of the borough must come before the courts upon an appeal from the action of that commission. See St. Clair Boro. v. Tamaqua & Pottsville Elec. Ry. Co., 259 Pa. 462.
We have in an opinion, this day filed in No. 71, April Term, 1919, held that a proviso limiting fares in an ordinance giving consent to the entry of a street railway company upon the streets of a municipality does not preclude the Public Service Commission from passing upon the reasonableness of such fare. Whether the lower court was right in taking the view that it had no jurisdiction need not be now considered. If we are correct in the view taken in No. 71, April Term, 1919, even if the court had jurisdiction, the same result would follow and the bill be dismissed.
The decree of the Court of Common Pleas of Allegheny County is affirmed. Appellant for costs.
Porter and Henderson, JJ., concur in the judgment.